Citation Nr: 1442976	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-32 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an earlier effective date, prior to April 24, 2009, for the assignment of a 50 percent rating for bilateral pes planus, with plantar fasciitis and heel spurs. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Although the Columbia, South Carolina RO issued the rating decision, jurisdiction was subsequently transferred back to the Atlanta, Georgia RO. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  On April 24, 2009, the RO received the Veteran's claim for an increased rating for the service-connected bilateral pes planus disability, in the form of a FAX transmission from her representative, dated July 28, 2008.  

2.  The RO granted an increased rating to 50 percent for the service-connected bilateral pes planus disability, effective April 24, 2009 (the date her claim was received).  

3.  In September 2008, the Veteran was diagnosed with pes planus and plantar fasciitis and suffered from tenderness of plantar surfaces of the feet; difficulty standing and was fitted for arch supports.  

4.  The evidence indicates that a 50 percent rating was warranted within the one-year period prior to the April 24, 2009 claim.  



CONCLUSION OF LAW

The criteria for an effective date of September 10, 2008, but no earlier, for the assignment of a 50 percent rating for the service-connected bilateral pes planus disability, have been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5276 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a). The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, a VCAA letter was sent to the Veteran in June 2009.  The letter identified the evidence necessary to substantiate an increased rating claim and the relative duties of VA and the claimant to obtain evidence. The letter also explained how disability ratings and effective dates are assigned for all grants of increased rating claims.

In regard to the duty to assist, the Veteran was afforded a VA examination in July 2009.  The VA examiner indicated that she reviewed the Veteran's case file and VA treatment records and reported the Veteran's current severity of her foot disability.  Therefore, the Board finds that the July 2009 examination was adequate for adjudication purposes.  The Veteran's VA outpatient treatment records have been associated with the Veteran's claims folder.  The Veteran has not identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Effective Dates

The Veteran contends that she is entitled to an earlier effective date of at least July 28, 2008 because that is the date she submitted her claim for an increased rating and VA treatment records support a 50 percent rating from at least that date.  She further contends that although the RO documented that her claim for an increased rating was received in April 2009, the RO has had a history of losing Veterans' claims and they should have received the claim in July 2008.  See Veteran's VA Form 9.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  The effective date of an award of increased compensation can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  See also VAOGCPREC 12-98. 

Relying on this provision, the Board finds that an earlier effective date for the 50 percent rating for the bilateral pes planus disability is warranted here.  A medical treatment record from Eisenhower Army Medical Center dated on September 10, 2008 indicates symptomatology that approximates the relevant diagnostic code criteria here.

A September 2008 radiologic note from Eisenhower Army Medical Center revealed a moderate sized heel spur and early enthesopathic changes of the Achilles insertion of the calcaneus.  At a physical examination, the Veteran reported pain at the bottom of her heel, made worse with standing and which was stiff and painful in the morning.  The examiner noted foot abnormalities and tender plantar medial tubercle.  The Veteran was diagnosed with plantar fasciitis and fitted with foot supports.  

A December 2008 VA treatment record indicates that the Veteran reported for a follow up for arch and heel pain.  Specifically, the Veteran complained of pain along the medial aspects of both feet, especially along the tendon area.  The Veteran reported that the heel pain had resolved, but the arch pain was still present.  She admitted to wearing a lace up brace at home and wearing a white slip on ankle brace with shoes.  The clinician diagnosed the Veteran with tendonitis and pes planus.   The Veteran was prescribed Naproxyn and an ankle brace to help alleviate the pain.  

At a June 2009 VA treatment visit, the Veteran complained of pain along the medial aspects of both feet, especially along the tendon area; pain to palpation of the right plantar fascial insertion site; and palpable pedal pulses bilaterally.  

The Veteran was afforded a VA examination in July 2009 where the Veteran reported pain on the bottom of her feet, which occurs 3 times per day and lasts about 4 hours.  She also complained of arching, sharp and sticking pain, which is relieved by rest and ibuprofen.  She described symptoms of swelling of feet and ankles and heel spurs that bother her to the point that she cannot walk without assistance.  

On examination, the examiner noted that the Veteran wears inserts to help with the pain, but that they do not seem to work.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown.  Palpation of the plantar surface of both feet revealed slight tenderness.  On each foot, there was a deformity of inward rotation of the superior portion of the os calcis and deformity of medial tilting of the upper border of the talus.  The examiner noted that the Veteran requires shoe inserts, but no orthopedic shoes, correctives shoes, arch supports foot supports and build up of the shoes.  The examiner further noted that the Veteran has limitations with standing and walking and is limited to standing no more than 30 minutes.  Weight bearing x-ray examinations of each foot were abnormal, with findings which show moderate size plantar surface calcaneal spurs.   The examiner changed the diagnosis from bilateral pes planus to bilateral pes planus, severe; plantar fasciitis, bilateral; bilateral heel spurs.  The examiner reasoned that the change in the diagnosis was as a result of the progression of the previous diagnosis.  

Under Diagnostic Code 5276, at 10 percent rating is warranted for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  38 C.F.R.
 § 4.71a, Diagnostic Code 5276.

Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for a bilateral disability. 
A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Here, the Board finds that a 50 percent rating is warranted, effective September 10, 2008.  On that date, the Veteran was examined and diagnosed with plantar fasciitis, in addition to her pes planus and a moderate sized heel spur was noted.  Functional impairment included pain which limited her ability to stand for long periods of time.  Although the July 2009 VA examination noted that a change in her previous diagnosis was being made, there was evidence that her foot disability had increased/progressed before that examination.  

In regard to the Veteran's claim that the RO received her increased rating claim before April 2009, the presumption of regularity is applicable to the question of receipt of mail.  If the RO had received the Veteran's claim for an increased rating in July 2008, as she indicated, it is presumed that the RO would have documented the receipt of the claim and sent the Veteran a letter which acknowledged its receipt.  See Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010).  There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  However, the presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary." Fithian, 24 Vet. App. at 151 (citing Ashely v. Derwinski, 2 Vet, App. 62, 64 (1992) (quoting United States v. Chem. Found, Inc. 272 U.S. 1, 14-15 (1926))). 

The evidence is clear in that the letter that requested an increased rating was dated July 28, 2008.  However, it is also clear that that the letter in question was not received by the RO until April 24, 2009.  It is the date of receipt that controls in the absence of a showing of an increase within the year prior to the claim. As noted above, such an increase is evident in the treatment records in the year prior to the April 2009 claim (namely in September 2008); therefore; that date controls.

The Veteran has also submitted an article which reported on the mishandling and improper shredding of Veteran documents at select regional offices in 2008.  She also submitted an article which purported to discuss an inspection of the Atlanta RO.  The articles in which she submitted do not provide "clear evidence" that the Atlanta RO improperly handled or logged her claim for an increased rating.  An example of clear evidence would be the Veteran providing a mailing tracking number to the envelope her increased rating claim was mailed in, showing that someone at the RO received it on July 28, 2008, but did not log it in as received until April 24, 2009.  The Veteran has merely shown that certain RO offices have been investigated for improper handling of Veterans' claims - and not necessarily her claim.  Therefore, the Board finds that the Veteran has not submitted evidence to rebut the presumption of regularity in favor of VA.  

Therefore, the criteria for a 50 percent rating had been approximated prior to April 24, 2009.  As such, an earlier effective date of September 10, 2008 is warranted for the increased rating of 50 percent for the service-connected bilateral pes planus disability.


ORDER


Entitlement to an effective date of September 10, 2008 for the assignment of a 50 percent disability rating for bilateral pes planus with plantar fasciitis and heel spurs is granted, subject to laws and regulations governing the payment of monetary awards.


____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


